                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    FASAAD BOSKIE,                                  No. 4:19-CV-01369

                    Plaintiff.                      (Judge Brann)

          v.

    NANCY THOMAS, et al.,

                   Defendants.

                                 MEMORANDUM OPINION

                                    SEPTEMBER 3, 2019

I.       BACKGROUND

         Fasaad Boskie, a Pennsylvania state prisoner, filed this 42 U.S.C. § 1983

action alleging that Defendants violated his Eighth Amendment rights and

committed malpractice in the manner in which they handled two events.1 Boskie

alleges that, in February 2018, he was locked in a cell with his cellmate—even

though the cellmate was bleeding heavily from his face.2 At an unknown time prior

thereto, Roman Cook—Boskie’s previous cellmate—intentionally contaminated

Boskie’s food and drink with blood and feces.3          Prison officials purportedly




1
     Doc. 1.
2
     Id. at 4-5.
3
     Id. at 5.
responded inadequately to this situation.4 It is unclear whether Boskie’s Eighth

Amendment claim arises under an allegation of improper medical treatment, failure

to protect, conditions of confinement, or all three. Boskie has also filed a motion to

proceed in forma pauperis5 and, for screening purposes, that motion will be granted.

II.         DISCUSSION

            This Court has a statutory obligation to conduct a preliminary review of pro

se complaints brought by plaintiffs who proceed in forma pauperis.6 This obligation

requires the Court to dismiss a complaint if it fails to state a claim upon which relief

may be granted.7 To determine whether a complaint states a plausible claim for

relief, this Court must “accept all factual allegations in the complaint as true and

draw all reasonable inferences in the plaintiff’s favor.”8

            To state an Eighth Amendment claim alleging inadequate medical treatment,

a prisoner “must make (1) a subjective showing that the defendants were deliberately

indifferent to his or her medical needs and (2) an objective showing that those needs

were serious.”9 “Because mere disagreement as to the proper medical treatment does



4
      Id.
5
      Doc. 2.
6
      28 U.S.C. § 1915(e)(2)(B).
7
      Id. § 915(e)(2)(B)(ii).
8
      Alpizar-Fallas v. Favero, 908 F.3d 910, 914 (3d Cir. 2018).
9
      Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (brackets and internal
      quotation marks omitted).


                                                 2
not support a claim of an eighth amendment violation, when medical care is

provided, [courts] presume that the treatment of a prisoner is proper absent evidence

that it violates professional standards of care.”10 “‘[D]eliberate indifference entails

something more than mere negligence’ and is a subjective standard that requires the

official to both ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists’ and to ‘also draw the inference.’”11

        Even under the liberal standard of review granted to pro se litigants, the facts

alleged here are insufficient to establish liability on the part of the Department of

Corrections Defendants (“DOC Defendants”). Boskie does not allege what medical

treatment he received, how it was deficient, or whether DOC Defendants could

reasonably have inferred that any treatment created a substantial risk of serious harm

to Boskie. Any such claim must therefore be dismissed.

        To the extent that Boskie alleges that DOC Defendants failed to protect him

from Cook, “the Eighth Amendment’s Cruel and Unusual Punishments Clause

imposes on prison officials ‘a duty to protect prisoners from violence at the hands of

other prisoners.’”12 “Still, not ‘every injury suffered by one prisoner at the hands of




10
     Id. at 535 (citation and internal quotation marks omitted).
11
     Id. at 538 (quoting Farmer, 511 U.S. at 835-37).
12
     Bistrian v. Levi, 696 F.3d 352, 366 (3d Cir. 2012) (quoting Farmer v. Brennan, 511 U.S. 825,
     833 (1994)).


                                                  3
another translates into constitutional liability for prison officials responsible for the

victim’s safety.’”13

           To state a claim for damages against a prison official for failure to
           protect from inmate violence, an inmate must plead facts that show (1)
           he was incarcerated under conditions posing a substantial risk of serious
           harm, (2) the official was deliberately indifferent to that substantial risk
           to his health and safety, and (3) the official’s deliberate indifference
           caused him harm.14

“Deliberate indifference in this context is a subjective standard: the prison official-

defendant must actually have known or been aware of the excessive risk to inmate

safety.”15

           The allegations contained in the complaint are insufficient to state a failure-

to-protect claim. There are no allegations that DOC Defendants understood that

Cook posed a threat to other inmates or were aware that Cook would put blood or

feces in Boskie’s food and drink. In the absence of such allegations, the Court

simply cannot conclude that Defendants acted with deliberate indifference in failing

to protect Boskie from Cook.

           To the extent that Boskie alleges a claim related to his conditions of

confinement as to his bleeding cellmate, two requirements must be must. “First, ‘the



13
     Id. at 367 (quoting Farmer, 511 U.S. at 834 (ellipsis omitted)).
14
     Id.
15
     Id. (internal quotation marks omitted).


                                                  4
deprivation alleged must be, objectively, sufficiently serious,’ resulting in ‘the denial

of the minimal civilized measure of life’s necessities.’”16 “In a challenge to [prison]

conditions, ‘the inmate must show that he is incarcerated under conditions posing a

substantial risk of serious harm.’”17             “Second, ‘a prison official must have a

sufficiently culpable state of mind.’”18 “‘In prison-conditions cases that state of

mind is one of deliberate indifference to inmate health or safety.’”19 Boskie’s

allegations are insufficient to establish the requisite deliberate indifference, as there

is no allegation that Defendants knew Boskie’s cellmate was bleeding or, if they did,

whether officials failed to adequately respond to the risk posed by the blood.

        Finally, although Boskie does allege sufficient facts in support of a state law

claim against Cook for assault,20 because all federal claims are dismissed from this

action, the Court declines to exercise supplemental jurisdiction over any state law

claims.21 Nevertheless, because it is not clear that amendment of Boskie’s claims

16
     Mammana v. Fed. Bureau of Prisons, __ F.3d __, No. 18-2937, 2019 WL 3808506, at *3 (3d
     Cir. Aug. 14, 2019) (quoting Farmer, 511 U.S. at 834).
17
     Id. (quoting Farmer, 511 U.S. at 834).
18
     Id. (quoting Farmer, 511 U.S. at 834).
19
     Id. (quoting Farmer, 511 U.S. at 834 (ellipsis omitted)).
20
     See Renk v. City of Pittsburgh, 537 Pa. 68, 76, 641 A.2d 289, 293 (1994) (“Assault is an
     intentional attempt by force to do an injury to the person of another, and a battery is committed
     whenever the violence menaced in an assault is actually done, though in ever so small a degree,
     upon the person” (internal quotation marks omitted)).
21
     See Robert W. Mauthe, M.D., P.C. v. Optum Inc., 925 F.3d 129, 135 (3d Cir. 2019) (noting “a
     court does not err if it declines to exercise supplemental jurisdiction over state claims after it
     dismisses a federal claim on which its jurisdiction is based in the absence of extraordinary
     circumstances”).


                                                   5
would be futile, he will be afforded an opportunity to amend his complaint.22 Should

Boskie file an amended complaint that adequately alleges an Eighth Amendment

claim, the Court would permit any adequately-pled state law claims to proceed as

well.

III.    CONCLUSION

        For the foregoing reasons, this Court will grant Boskie’s motion to proceed in

forma pauperis but dismiss the complaint without prejudice for failure to state a

claim upon which relief may be granted.

        An appropriate Order follows.



                                                    BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




22
     Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).


                                               6
